Title: To Thomas Jefferson from George Mills, 9 June 1806
From: Mills, George
To: Jefferson, Thomas


                        
                            May it please your Excellency
                        
Sir
                            
                            323 Pearl StNew york 9th June 1806
                        
                        Emboldened by a recent example, in the person of Mr. Emmett from Dublin, I presume to address you, on a
                            similar Subject, namely to be admitted to practise as an Attorney of this State, which I do with Confidence, when I
                            reflect on the Country where I reside and the Character of the Man I have the honor to write to.—
                        Compelled by the Circumstances of the times to leave Ireland and take an Assylum here, and as I suppose to
                            for ever bid adieu to that unfortunate Island, I landed in this City with my Wife and 4 Children in July last, and was
                            scarce settled, when obliged, by The Fever to fly from it.
                        As soon as recovered from the embarassment I was thus exposed to I endeavoured to follow my profession, but
                            found that certain Rules must be complied with which will bar my practising for Years, and preclude me in the interim,
                            from the only hope of procuring subsistance for my Family.
                        To paint my distress would be unnecessary to you.—You will
                                feel it—to urge its aleviation would be to insult these
                            feelings.
                        May the Omnipotent Being still continue to Pour down his choicest blessings on You and your worthy Family.
                            
                  Impressed with Sentiments of the highest consideration & profound respect, I beg leave to subscribe myself your
                            Excellencies most humble Servant
                        
                            Geo. Mills
                            
                        
                    